Title: To George Washington from Benjamin Lincoln, 11 November 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear Sir,
                     War-Office November 11th 1782
                  
                  I have been honored with Your Excellency’s favor of the 6th instant.
                  I see the difficulty to which you must be reduced respecting the post at Wyoming—if any thing more is done I am convinced it must be by Congress.
                  I have already transmitted your Excellency the decision of Congress in Asgill’s affair—Enclosed is a subsequent resolve on the subject of retaliation.
                  On my return from Camp I stated the complaints of the Army very fully to Congress—a Committee was appointed to consider my letter—and they have agreed to a report on Every part of it Except the half pay—on which I think they will soon report—Enclosed is a copy of the report agreed on, which will come before Congress tomorrow.
                  As the matter of purchasing clothing is with the Superintendant of Finance, I cannot now reply to that part of your Excellency’s letter—but, I will confer with Mr Morris, and inform you of the result.
                  I Know nothing of Mr McDonald a volunteer—General Hazen, who is now here, wishes he might be permitted to go in.  I have the honor to be, with perfect respect and attachment, Your Excellency’s Most obedient servant
                  
                     B. Lincoln
                     
                  
               